Citation Nr: 0900361	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

		
THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for back disorder.

4.  Entitlement to service connection for prostate disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active service from October 1939 to June 
1940, from June 1942 to October 1945, and from June 1946 to 
June 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefits sought on appeal.  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008). 

The issue of service connection for prostate disorder is 
addressed in the REMAND portion of the decision below.   


FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to acoustic trauma 
experienced during his periods of active service.

2.  Tinnitus did not originate during his periods of active 
service, and is not otherwise related to service.

3.  A chronic back disorder was not present in service or 
until decades thereafter, and is not otherwise related to 
those periods of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  

3.  A back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the 
contemplated notice in a December 2004 correspondence, except 
for notice concerning the initial disability rating and 
effective date to be assigned in the event service connection 
is granted for his claimed disorders.  With respect to the 
back and tinnitus disorders, given that service connection is 
not warranted for those disabilities, he clearly has not been 
prejudiced by the failure to provide him with notice as to 
those two elements.  As to the hearing loss claim, as 
discussed below, service connection is warranted for that 
disorder.  The Board trusts that in implementing the Board's 
favorable decision, the RO will provide the veteran with the 
proper notice.  The Board points out that, as the claim is 
granted, it will be the veteran's burden to demonstrate 
prejudice from the failure to advise him of the referenced 
two elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

In short, any presumption of prejudice flowing from the 
failure to advise the veteran of the information and evidence 
necessary to substantiate an initial rating and effective 
date has been rebutted.  The Board is either granting the 
claim at issue, or denying service connection altogether.  
Compare Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).  Based on the procedural history of this case, the 
Board concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
The veteran has testified that the several physicians who 
treated him prior to 1995 are deceased, and that their 
records are unavailable.  In a November 2005 statement, the 
veteran indicated that he was at "Iron Mountain," and 
requested that VA obtain records in connection with his 
visit.  It is unclear whether the veteran is referring to a 
private or a VA facility.  VA does operate a medical center 
located in Iron Mountain, Michigan, but there is no 
indication from the claims file that the veteran has ever 
lived in or visited Michigan.  On the other hand, there is at 
least one location in Texas (the state in which the veteran 
has lived for a number of years) to which he might be 
referring (Iron Mountain Draw, Texas).  Given that the 
veteran has neither identified the precise facility he meant 
by "Iron Mountain" nor authorized VA to obtain records from 
that facility, the Board finds that VA's duty to assist him 
in obtaining records has been fulfilled.
 
The Board notes that his service treatment records for the 
first period of service in the U.S. Army are unavailable.  
The National Personnel Records Center in May 2005 indicated 
that those records were presumed destroyed by a fire.  In 
June 2005 the RO informed the veteran of the above response, 
and advised him of the alternative sources of evidence he 
could submit, such as statements by service comrades.  The 
Board notes in any event that service connection is being 
granted for hearing loss, and that the veteran contends that 
his back disorder originated during his third period of 
service; he does not allege any back problems occurring 
during the first period of service.  

The Board additionally notes that the veteran was examined in 
connection with his claims by VA in March 2006.  In sum, the 
facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The service treatment records are silent for any complaints, 
finding or diagnosis of hearing loss or tinnitus; the veteran 
consistently demonstrated undiminished auditory acuity to 
testing.  The records show that in February 1949, he 
sustained a contusion to his back when a chair crashed into 
him.  His complaints included lumbar pain and stiffness, and 
he was hospitalized for several days.  Physical examination 
disclosed the presence of a small laceration, as well as 
slight muscle spasm.  X-ray studies were normal except for 
incidental lumbarization of the first sacral segment.

Post-service treatment records for December 1994 to November 
2005 show that the veteran underwent an audiogram in November 
1998 which appears to show hearing loss, and which resulted 
in the issuance of hearing aids.  The records are silent for 
any reference to tinnitus.  The records document complaints 
of low back pain beginning in 2004.  

In a November 2005 statement, Dr. K. Myers notes that the 
veteran had a long history of back problems, which appeared 
to arise from an incident in service involving paralysis from 
the impact of a heavy object.  Dr. Myers indicated that the 
veteran developed chronic pain because of the referenced 
incident.  Dr. Myers also noted that the veteran had 
sensorineural hearing loss which was almost certainly a 
result of chronic noise exposure during service.

In a December 2005 statement, the veteran's spouse indicates 
that she met the veteran in 1948, and that she noticed his 
hearing and back problems from the outset.

The veteran attended a VA audiology examination in March 
2006.  He reported acoustic trauma in service from firing 
ranges, and from deck guns during training exercises.  He 
indicated that he worked after service assembling aircraft 
parts.  He explained that he had a 30-year history of 
progressive hearing loss, and that he had used hearing aids 
for the past 20 years.  He also reported a long history of 
progressive tinnitus.  Audiometric testing revealed hearing 
loss for VA purposes.  The examiner noted the absence of any 
evidence of hearing loss or tinnitus in service.  He 
explained that the veteran had significant noise exposure 
both inside and outside of service, but that his current 
audiometric findings were compatible with his age.  The 
examiner concluded that the most likely etiology for the 
veteran's hearing loss and tinnitus were age-related factors, 
and determined that nothing in the evidence suggested a 
service origin for those disorders.  The examiner noted that 
hearing loss caused by noise exposure occurs concomitant with 
that exposure, and not years later.

The veteran attended a VA orthopedic examination in March 
2006.  He reported injuring his back in 1949 when he was 
struck by a falling chair.  He explained that the injury 
resulted in pain and a 24-hour period of paralysis, with a 
stay in sick bay for three days.  He also reported 
experiencing leg problems, which the examiner noted was not 
corroborated by the service treatment records.  He reported 
that his back pain had occurred intermittently since the 
injury.  Following physical examination of the veteran, the 
examiner diagnosed lumbosacral disc disease at L3-L4, and L4-
L5; and annular tear at L1-L2 and L4-L5.  The examiner 
concluded that the veteran recovered from the service back 
injury and that the current back disorder was due to the 
ageing process rather than to the service injury.

In a September 2006 statement, S. O'Leary, M.S. indicates 
that he had evaluated the veteran's hearing.  He noted that 
the veteran had a significant history of service noise 
exposure from firing ranges and deck guns, for which he had 
not used hearing protection.  Mr. O'Leary concluded that the 
hearing loss shown on the veteran's most recent audiogram was 
consistent with what would be expected from significant noise 
exposure.

During the veteran's September 2006 hearing before a Decision 
Review Officer and his October 2008 hearing before the BVA, 
the veteran testified that he noticed ringing in his ears 
(but not hearing loss) during his first and second periods of 
service from gun and deck gun fire, and noticed tinnitus and 
hearing loss during the third period of service.  He 
explained that he did not seek treatment for either disorder 
in service.  He testified that following service he worked on 
aircraft, but used hearing protection; he continued to 
experience tinnitus and hearing loss.  His spouse testified 
that he always seemed to have had hearing loss.  With respect 
to the low back disorder, the veteran testified that he was 
struck by a metal chair in service and temporarily paralyzed, 
with a consequent period of hospitalization.  He explained 
that he was placed on light duty after his release from the 
hospital, and had been treated intermittently for low back 
problems since service.  He denied any post-service injuries 
to his back. 

In an October 2006 statement, Dr. Myers noted that the 
veteran believed his current back disorder was related to an 
incident in service.  The veteran reported experiencing 
temporary paralysis and difficulty walking at the time, and 
noted that he had experienced back problems since that time.  
Dr. Myers concluded that it was feasible that the veteran's 
current back problems were related to the referenced service 
incident.

In several statements, the veteran contends that he developed 
hearing loss from a busted eardrum in service.  He indicates 
that he developed ringing in his ears during the first period 
of service from firing practice, and that the ringing 
worsened during his second period of service when exposed to 
noise from deck guns.  He explains that his hearing problems 
worsened even further during his third period of service from 
his proximity to deck guns, and indicates that at discharge 
the service physicians wanted to test his ears for hearing 
loss and tinnitus.  He indicates that he wore hearing 
protection at his post-service jobs.  As to his back 
disorder, the veteran explains that he lost feeling from the 
waist down when he injured the back during his third period 
of service, and has experienced back pain since that time.  
He indicates that his service physicians wanted to evaluate 
the back at his discharge examination, but could not because 
he was in a hurry to get home.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
incurrence of an organic disease of the nervous system, 
including sensorineural hearing loss, during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

As already noted, the veteran's service treatment records for 
his first period of service from October 1939 to June 1940 
are missing and presumed destroyed.  In light of this, the 
Board's analysis will be undertaken with the heightened 
obligation set forth in Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992), and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) in mind.


A.  Bilateral Hearing Loss

Although the service treatment records do not reflect any 
hearing impairment, the Board points out that the veteran was 
never afforded audiometric testing.  

The Board nevertheless finds credible the veteran's assertion 
that he was exposed to acoustic trauma from gunfire or deck 
gun fire throughout his three service tours.

As to the medical opinion evidence in this case, the Board 
notes that there are conflicting opinions.  On the one hand, 
the March 2006 VA examiner concluded that the veteran's 
audiometric findings were consistent more with the ageing 
process.  He also noted that the service records did not 
document hearing loss, although as already noted he was never 
tested with an audiometric evaluation.  On the other hand, 
Dr. Myers concluded that the veteran's hearing loss was 
related to acoustic trauma in service, although he neither 
addressed the veteran's post-service history of noise 
exposure nor commented on the significance (to the extent it 
suggests origin) of the hearing loss pattern shown in current 
audiometric testing.  Mr. O'Leary concluded that the 
audiometric findings were in fact consistent with acoustic 
trauma, although he did not review the claims file or 
otherwise address the March 2006 VA examiner's opposite 
conclusion.
 
After carefully reviewing the strengths and deficiencies of 
the above opinions, the Board is unable to meaningfully 
identify a basis on which to assign greater probative value 
to any one opinion over another.  The Board accordingly will 
resolve reasonable doubt in the veteran's favor and find that 
the evidence is in equipoise as to whether his current 
bilateral hearing loss is etiologically related to service.  
Consequently, service connection is warranted for bilateral 
hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
B.  Tinnitus

As discussed in the previous section, the Board finds 
credible the veteran's assertion that he was exposed to 
acoustic trauma during his three periods of service.  The 
service treatment records, however, do not document any 
reference to tinnitus or ringing in the ears, and there is no 
post-service evidence of tinnitus until the veteran filed his 
claim in 2004.  Although he and his spouse contend that he 
experienced tinnitus since service, the Board finds that 
their account lacks credibility.  In this regard, the Board 
notes that the veteran in particular is competent to report 
that he was experiencing ringing in his ears since service.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Once 
evidence is determined to be competent, the Board must 
determine whether the evidence is also credible.  Barr, 21 
Vet. App. at 308.
 
In this case, the Board finds it particularly noteworthy that 
although treatment records since 1994 on file document 
complaints of several disorders, including hearing loss, none 
of the records reference complaints of ringing in the ears or 
tinnitus.  A significant lapse in time between service and 
evidence of post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  In this 
case, the Board finds that the considerable gap in time 
between service and when the veteran first mentioned tinnitus 
in 2004 militates against the probative value of the 
veteran's and his spouse's account of his symptoms prior to 
2004.  The Board accordingly finds their account concerning 
the occurrence of tinnitus symptoms prior to 2004 lacks 
credibility.

In short, there is no competent, credible evidence of 
tinnitus following his June 1949 discharge until 2004.

Moreover, the only medical opinion on file addressing the 
etiology of the tinnitus is against the claim.  Specifically, 
the March 2006 examiner reviewed the claims file, and after 
examining the veteran concluded that the tinnitus was not 
related to service, and that the evidence did not otherwise 
suggest tinnitus in service or until decades thereafter.  The 
Board points out that Dr. Myers and Mr. O'Leary limited their 
opinions to the veteran's bilateral hearing loss, a disorder 
separate from that of tinnitus.  Their opinions can not 
reasonably be construed to extend to the veteran's tinnitus.  
Mr. O'Leary's opinion in particular was based primarily on 
audiometric patterns relevant to the hearing loss disorder.

In sum, there is no competent and credible evidence of 
tinnitus either in service or until decades after service, 
and no competent evidence linking the current tinnitus to 
service.  Under these circumstances the Board concludes that 
the preponderance of the evidence is against the claim.  
Service connection for tinnitus is denied.

C.  Low Back Disorder

Service treatment records show that the veteran was 
hospitalized for a contusion to his lower back in February 
1949, following which no further low back complaints or 
findings were reported.  X-ray studies showed no pertinent 
abnormalities.  The Board notes that although the 
representative contends that the back contusion occurred at 
the locations of the current degenerative changes, the 
service treatment records in fact do not reference those 
specific spinal segments.

Moreover, there is no competent post-service evidence of low 
back disorder until more than 50 years after service.  
Although treatment records from 1994 are on file, the medical 
records are silent for any reference to a back disorder until 
2004.

Although the veteran and his spouse contend that he 
experienced lower back problems since service, the Board 
finds that their account lacks credibility.  In this regard, 
the Board again notes that the veteran and his spouse are 
competent to report that he was experiencing lower back 
complaints since service.  See Barr, supra.
 
In this case, the Board finds it particularly noteworthy that 
although treatment records since 1995 are on file (with any 
earlier records presumed to be unavailable due to the death 
of previous physicians), the veteran first reported low back 
complaints in 2004.  He did not mention then that he had been 
experiencing low back problems for decades.  The Board again 
notes that a significant lapse in time between service and 
evidence of post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, supra.  In this case, the Board finds that 
the considerable gap in time between references to low back 
problems in service until 2004, and particularly between 1994 
and 2004, militates against the probative value of the 
veteran's and his spouse's account of his symptoms prior to 
2004.  The Board accordingly finds their account concerning 
the occurrence of symptoms prior to 2004 to lack credibility.

In short, there is no competent, credible evidence of low 
back disorder following his June 1949 discharge from service 
until 2004.

In support of his claim, the veteran has submitted two 
statements by Dr. Myers.  In his November 2005 statement, he 
noted the veteran's account of a long history of back 
problems beginning with an injury in service, and stated that 
the veteran developed chronic pain because of the referenced 
incident.  In his October 2006 statement, however, Dr. Myers 
concluded only that it was feasible that the veteran's 
current back problems were related to the service injury.  
There is no indication that Dr. Myers reviewed the claims 
file in forming his opinion, or otherwise addressed the 
absence of any competent evidence of low back findings until 
2004.  To the extent he relied on the veteran's history of 
low back complaints between discharge and 2004, as already 
discussed, the veteran's account of his symptoms for that 
period lacks credibility.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (Board may reject medical opinion based on 
appellant's statement that is contradicted by other facts in 
record).  The Board moreover notes that a mere possibility of 
an etiological relationship between the veteran's disorder 
and service, as exemplified by Dr. Myers's use of the term 
"feasible" is analogous to the term "may or may not" and 
therefore is too speculative to form a basis upon which 
service connection may be established.  See generally, Bloom 
v. West, 12 Vet. App. 185 (1999); Bostain v. West, 11 Vet. 
App. 124, 128 (1998).

In contrast, the March 2006 VA examiner reviewed the claims 
file, and concluded that the low back injury in service 
resolved, with no further evidence of a back disorder in the 
record for at least 5 decades, and provided a persuasive 
rationale for his opinion.  His opinion is consistent with 
the evidence of record.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the [Board] ... to assess the credibility 
and weight to be given to evidence."  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In this case, and for the reasons already discussed, the 
Board finds that the March 2006 opinion is more consistent 
with the evidence of record than the opinions in support of 
the claim.  The Board concludes that the preponderance of the 
evidence therefore is against the claim.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.

Service connection for back disorder is denied.


REMAND

The veteran contends that his prostatitis is etiologically 
related to service, including to sexually transmitted 
diseases contracted therein.  The service treatment records 
show that he was evaluated for gonorrheal urethritis on 
multiple occasions.  The post-service treatment records since 
December 1994 show that he reported undergoing prostate 
surgery in the past, with a history of hematuria and 
prostatitis in 1992.  More recent treatment records document 
the presence of benign prostatic hypertrophy.

In his statements and testimony, the veteran contends that he 
was told in service that he had prostatitis.  Both he and his 
spouse have testified that he was treated for prostate 
problems within months of his leaving service in June 1949, 
and that he was treated intermittently through the years for 
continued prostate problems.

In a September 2006 statement, Dr. Myers noted that the 
veteran had a history of an enlarged prostate, which the 
veteran believed was related to the remote history of 
sexually transmitted diseases.  Dr. Myers essentially 
indicated that there was no medical relationship between the 
veteran's current prostate problems and the prior history of 
sexually transmitted diseases.

VA is required to provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board notes that the veteran is arguably competent to 
report that his service physicians diagnosed him with 
prostatitis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).   Moreover, he is competent to report 
experiencing genitourinary complaints since service.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although Dr. 
Myers concluded that there was no relationship between 
sexually transmitted diseases in service and the current 
prostate disorder, the Board nevertheless finds, given the 
evidence suggesting at this point that the veteran's prostate 
disorder nevertheless may have originated in service, that VA 
examination is necessary.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


The RO/AMC should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any currently present prostate 
disorder.  All indicated studies should 
be conducted.  The examiner should be 
requested to provide an opinion, with 
respect to any prostate disorder 
identified, as to whether it is at least 
as likely as not that such disorder is 
etiologically related to symptomatology 
shown in service medical records or 
otherwise related to service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


